DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Non-Final filed 11/14/2022
The status of the Claims is as follows:
Claims 2-8, 13-20 have been cancelled;
Claims 1, 9, 11, 12 have been amended;
Claims 21-22 are new;
Claims 1, 9-12, 21 and 22 are pending and have been examined. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA (US 20190127100) in view of ALAMEDA (US 5142846)

Regarding Claim 1 Matsumura discloses a bag supply system (10) configured to supply a packaging bag, comprising: 
an opening forming device (21, 22, 23, 24, 25, 26, 27, 28) configured to form an opening at a bag opening of the packaging bag (100); (Fig. 2) (par 45-51) and 
a bag opening device (110) configured to support each of a first side edge portion and a second side edge portion, of the opening formed, in a first direction, the first direction being a direction in which the opening is opened, and open the bag opening by widening the opening in the first direction. (par 43-44; 71-72) (Figs. 2-4)
wherein the bag opening device comprises 
a first gripping member (110 left; Fig. 3) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state (Fig. 3; par 43), 
a second gripping member (110 right; Fig. 3) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state, (par 43) and 
a third actuator (par 44) configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 42-44; 71-72)

Matsumura teaches a first and second gripping member configured to grip the side edges of the opening however Matsumura does not expressly disclose the first gripping member including a first gripping arm and first claws extending downward from the first gripping arm to grip the first side edge portion of the opening. 

Alameda teaches a bag supply system (Col 1 lines 5-10). Alameda further teaches first gripping member (80, 82, 83; Left) configured to grip the first side edge portion of the opening and support the packaging bag in a suspended state (Fig. 8b), the first gripping member including a first gripping arm (80) and first claws (82, 83) extending downward from the first gripping arm (80) to grip the first side edge portion of the opening (Fig. 8a; Col 7 lines 10-43) 

a second gripping member (80, 82, 83; right) configured to grip the second side edge portion of the opening and support the packaging bag in a suspended state (Fig. 8b), and 

a third actuator (Col 10 lines 63-66) configured to move the first gripping member and the second gripping member toward and away from one another in the first direction  (Col 10 line 50 – Col 11 line 18) providing a securing means for the gripping device for the purposes of improving the efficiency of the apparatus. (Col 3 lines 36-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the grippers of Matsumura to include first gripping member including a first gripping arm and first claws extending downward from the first gripping arm to grip the first side edge portion of the opening as taught by Alameda since Col 3 lines 36-44 of Alameda suggests that such a modification provides a securing means for the gripping device for the purposes of improving the efficiency of the apparatus. 

Regarding Claim 12 Matsumura discloses a bag supply method for supplying a packaging bag, comprising: forming an opening at a bag opening of the packaging bag; and supporting each of a first side edge portion and a second side edge portion, of the opening formed, in a first direction, the first direction being a direction in which the opening is opened, and opening the bag opening by widening the opening in the first direction. (par 43-51; 68-78)
wherein the first side edge portion and the second side edge portion are supported by a bag opening device that comprises a first gripping member (110 left; Fig. 3) configured to grip and support the first side edge portion of the opening (Fig. 3; par 43), a second gripping member (110 right; Fig. 3) configured to grip and support the second side edge portion of the opening (par 43), and a third actuator (par 44) configured to move the first gripping member and the second gripping member toward and away from one another in the first direction. (par 42-44; 71-72)

Matsumura teaches a first and second gripping member configured to grip the side edges of the opening however Matsumura does not expressly disclose the first gripping member including a first gripping arm and first claws extending downward from the first gripping arm to grip the first side edge portion of the opening.

Alameda teaches a bag supply method (Col 1 lines 5-10). Alameda further teaches the first side edge portion and the second side edge portion are supported by a bag opening device that comprises a first gripping member (80, 82, 83; Left) configured to grip and support the first side edge portion of the opening, the first gripping member (80, 82, 83; Left) including a first gripping arm (80) and first claws (82, 83) extending downward from the first gripping arm (80) to grip the first side edge portion of the opening, a second gripping member (80, 82, 83; Right) configured to grip and support the second side edge portion of the opening, and a third actuator (Col 10 lines 63-66) configured to move the first gripping member and the second gripping member toward and away from one another in the first direction (Col 10 line 50 – Col 11 line 18) providing a securing means for the gripping device for the purposes of improving the efficiency of the apparatus. (Col 3 lines 36-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the grippers of Matsumura to include first gripping member including a first gripping arm and first claws extending downward from the first gripping arm to grip the first side edge portion of the opening as taught by Alameda since Col 3 lines 36-44 of Alameda suggests that such a modification provides a securing means for the gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 21 the modified invention of Matsumura and Alameda teaches the invention as described above. Matsumura discloses the second gripping member (110, right; Fig. 3)

However, Matsumura does not expressly disclose, the second gripping member includes a second gripping arm and second claws extending downward from the second gripping arm to grip the second side edge portion of the opening.

Alameda teaches a bag supply system (Col 1 lines 5-10). Alameda further teaches the second gripping member (80, 82, 83; right) includes a second gripping arm (80) and second claws (82, 83) extending downward from the second gripping arm (80) to grip the second side edge portion of the opening (Fig. 8a; Col 7 lines 10-43) providing a securing means for the gripping device for the purposes of improving the efficiency of the apparatus. (Col 3 lines 36-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the grippers of Matsumura to include the second gripping member includes a second gripping arm and second claws extending downward from the second gripping arm to grip the second side edge portion of the opening as taught by Alameda since Col 3 lines 36-44 of Alameda suggests that such a modification provides a securing means for the gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 22 the modified invention of Matsumura and Alameda teaches the invention as described above. Matsumura discloses the first gripping members (110 left; Fig. 3)

However, Matsumura does not expressly disclose the first gripping member includes the first claws includes a first fixed claw and a first movable claw, and the bag opening device comprises a fourth actuator configured to cause the first movable claw to move in relation to the first fixed claw to grip and release the first side edge portion.

Alameda teaches a bag supply system (Col 1 lines 5-10). Alameda further teaches first gripping member (80, 82, 83; Left) the first claws (82, 83) includes a first fixed claw (82) and a first movable claw (83), and the bag opening device comprises a fourth actuator (Col 7 lines 35-40) configured to cause the first movable claw to move in relation to the first fixed claw to grip and release the first side edge portion (Col 7 lines 10-43) providing a securing means for the gripping device for the purposes of improving the efficiency of the apparatus. (Col 3 lines 36-44)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the grippers of Matsumura to include the first claws includes a first fixed claw and a first movable claw, and the bag opening device comprises a fourth actuator configured to cause the first movable claw to move in relation to the first fixed claw to grip and release the first side edge portion as taught by Alameda since Col 3 lines 36-44 of Alameda suggests that such a modification provides a securing means for the gripping device for the purposes of improving the efficiency of the apparatus.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA (US 20190127100) in view of ALAMEDA (US 5142846) as applied to Claim 1 above and further, in view of Noda et al. (US 20190070820; Noda)

Regarding Claim 9 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device (110) 

However, Matsumura does not expressly teach the bag opening device includes a moving device configured to move the packaging bag supported in a suspended state by the first gripping member and the second gripping member from a region at or near the opening forming device to a region at or near a supply destination of the packaging bag.

Noda discloses a moving device (4) providing multiple bag opening devices moving through different stations of the bag supply device (Fig. 2) for the purposes of improving the efficacy of the apparatus. (par 40)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the application to modify the bag opening device taught by Matsumura to include a moving device as taught by Noda since par 40 of Noda suggests that such a modification provides multiple bag opening devices moving through different stations of the bag supply device (Fig. 2) for the purposes of improving the efficacy of the apparatus. 

Regarding Claim 10 Matsumura discloses the invention as described above. Matsumura further discloses a controller (par 81) configured to control the moving device and the third actuator to execute in parallel movement of the packaging bag by the moving device and movement of the first gripping member and the second gripping member by the third actuator. (par 81)

Regarding Claim 11 Matsumura discloses the invention as described above. Matsumura further discloses the bag opening device comprises a fourth actuator configured to cause the first gripping member to operate to grip and release the first side edge portion, and a fifth actuator configured to cause the second gripping member to operate to grip and release the second side edge portion; and the controller controls the fourth actuator and the fifth actuator such that one gripping member, of the first gripping member and the second gripping member, that is located upstream in a conveyance direction of a conveyor installed at the supply destination of the packaging bag releases the edge portion first, and then an other gripping member of the first gripping member and the second gripping member that is located downstream releases the edge portion. (par 71-72)

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731